        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 1 of 11




                              UNITED STATES DISTRICT COURT
                               DISTRICT OF MASSACHUSETTS

UNITED STATES OF AMERICA                       )
                                               )      Criminal No. 18-10364-DPW
                v.                             )
                                               )
JASIEL F. CORREIA, II                          )
                                               )
                        Defendant              )

                       GOVERNMENT=S SENTENCING MEMORANDUM

       Regarding the corruption of former Fall River Mayor Jasiel F. Correia, II, this Court noted:

             It’s striking that it could be conducted in the way that it was conducted in the
             21st Century. It is redolent of an earlier time in this country and perhaps what
             goes on in other countries as well. This idea of shaking people down, taking
             money for giving somebody a job, it’s the crudest form of corruption and, as I
             said, striking that it would continue to take place. 1

       The crudeness of Correia’s corruption is all the more striking given that it principally

occurred at a time when he knew he was already under federal investigation for stealing hundreds

of thousands of dollars and cheating on his taxes. Moreover, unlike some crooked politicians who

eventually accept responsibility, Correia remains defiant and in denial – even after a trial in which

33 witnesses testified against him, the jury convicted him of 21 felonies, and his own lawyer

praised the fairness of the proceedings.       In fact, Correia has not only failed to take any

responsibility, he bizarrely claimed – after choosing not to testify – that “the real truth” would

eventually come out, and that his trial was a failure of the justice system.

       This is no ordinary case. The betrayal of people who considered him like family, the

pervasive lying, cheating, stealing, and blame-shifting, and the egregious breaches of the public




       1
           See United States v. Camara, 19-10333-DPW, ECF Dkt. No. 47; 7/21/21 Tr. at 19.
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 2 of 11




trust must be met with a sentence that thoroughly repudiates the defendant’s abhorrent conduct

and deters both this defendant and others like him from doing it again.

       Accordingly, for the reasons set forth below, the government respectfully requests that the

Court sentence the defendant to:

           •   132 months’ incarceration;
           •   24 months’ supervised release;
           •   $298,190 in restitution to certain SnoOwl investors; 2

           •   $20,473 in restitution to the IRS; 3

           •   $566,740 in forfeiture; 4 and
           •   a mandatory special assessment of $2,100.




       2
         As reflected in Trial Exhibit 69 and the government’s motion for forfeiture, ECF Dkt.
No. 296, this amount is distributed to the individual SnoOwl investors as follows: $145,000 to Dr.
David Cabeceiras; $70,000 to Stephen Miller; $25,000 to Mark Eisenberg; $25,000 to Victor
Martinez; and $33,190 to Carl Garcia. Because of their criminal association with Correia, the
government does not seek restitution for investors Hildegar Camara or Antonio Costa.
       3
          This amount consists of $10,898 for Count L (False 2013 Form 1040X) and $9,575 for
Count M (False 2014 Form 1040X). Tax Counts J and K do not have any additional restitution,
as the total additional tax due for the 2013 and 2014 tax years is included in the above amounts.
       4
        The factual basis for the forfeiture (money judgment) amount is set forth in the
government’s motion for same, ECF Dkt. No. 296.

                                                  2
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 3 of 11




       I.       Advisory Sentencing Guidelines

       The Guidelines are calculated at ¶¶ 116-136 of the Presentence Report (“PSR”) as follows:

                   Group One – Counts 1-13ss (Wire and Tax Fraud)

              i.   in accordance with USSG § 2Bl.1(a)(1), defendant’s base offense level
                   is 7;

             ii.   in accordance with USSG § 2Bl.1(b)(1)(G), because the defendant stole
                   approximately $228,843 from the SnoOwl investors, the base offense
                   level is increased by 10 levels;

                   Adjusted Offense Level (Group One): 17

                   Group Two – Counts 14-21ss (Extortion and Extortion Conspiracy)

              i.   in accordance with USSG § 2Cl.1(a)(1), because defendant was the
                   elected mayor of Fall River at the time of the offenses, the base offense
                   level is 14;

             ii.   in accordance with USSG § 2Cl.1(b)(1), because the offense involved
                   more than one bribe or extortion, the base offense level is increased by
                   2 levels;

            iii.   in accordance with USSG §§ 2Cl.1(b)(2) and 2B1.1(b)(1)(H), because
                   the extortions involved more than $550,000, but less than $1,550,000,
                   the base offense level is increased by 14 levels;

            iv.    in accordance with USSG §§ 2Cl.1(b)(3), because the offense involved
                   an elected public official in a high-level or sensitive decision-making
                   position, the base offense level is increased by 4 levels;

             v.    Adjusted Offense Level (Group Two): 34

            vi.    Total Offense Level (after grouping): 34;

            vii.   Guidelines Sentencing Range: 151-188 months

       As the government informed Probation, it does not object to its Guidelines calculations.

Other than a minor factual correction regarding the material misstatements that went to the jury on

the fraud counts, see PSR at ¶ 9, the government has no other objections to the PSR.



                                                 3
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 4 of 11




       II.     The 21 Federal Crimes for which the Jury Convicted Correia

       On May 14, 2021, a federal jury convicted the defendant of 21 of the 24 counts with which

he was charged in the Second Superseding Indictment. See ECF Dkt. No. 229. The evidence

against Correia, summarized at length in ¶¶ 6-107 of the PSR, consisted of testimony from

approximately 33 witnesses (one of whom testified twice), 225 exhibits, and several stipulations.

In essence, after lying to and stealing from investors to fund his lavish lifestyle, Correia cheated

on his taxes; then, once in office, he corruptly demanded hundreds of thousands of dollars in bribes

in return for the issuance of non-opposition letters to marijuana vendors.

       III.    Correia’s Post-trial Statements

       Shortly after his conviction and the conclusion of a trial that was universally acclaimed for

how it was conducted, 5 Correia told reporters assembled outside of the courthouse that,

“[u]nfortunately, the justice system failed us today…” Notwithstanding the overwhelming sworn

testimony of over 30 witnesses, corroborated by hundreds of exhibits, including bank records and

receipts bearing his own signature, and his own decision not to testify, Correia claimed “there were

no facts that were brought forward, there was no overwhelming evidence.” He further claimed

that he would eventually be vindicated when “the real truth” came out and falsely stated that he

was offered a plea deal but rejected it because he was not guilty. 6


       5
          As noted in an article by Law 360, Correia’s attorney called the work the court did to put
the trial on during the pandemic “incredible,” noting that the trial “went off quite well.” The
government called the trial a “model for how to conduct a trial during extremely difficult
circumstances.” See https://www.law360.com/articles/1383266/ex-mayor-convicted-in-boston-s-
1st-big-trial-of-pandemic
       6
          As reported by The Boston Globe, the government never offered Correia a plea deal. See
https://www.bostonglobe.com/2021/05/14/metro/jury-convicts-ex-fall-river-mayor-jasiel-f-
correia-ii-extortion-wire-fraud-filing-false-tax-returns/

                                                  4
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 5 of 11




        IV.       Victim Impact

        Correia’s white-collar crime spree left a trail of destruction in its wake. Be it the financial

and emotional harm he caused the SnoOwl investors, the financial harm and public humiliation he

caused the marijuana vendors, or the institutional, economic, and reputational harms he inflicted

on the city of Fall River and its citizens, there can be little doubt Correia’s crimes have seriously

injured their many victims.

                  A. SnoOwl Investors

        Having presided at trial, this Court is familiar with the trial testimony of the SnoOwl

investors and purported business partners of Correia. In addition to that testimony, attached hereto

as Exhibits A and B are victim impact statements from Dr. David Cabeceiras and Stephen Miller.

As the below excerpts make clear, Correia caused Dr. Cabeceiras and Mr. Miller considerable

harm.

              •   Dr. David Cabeceiras referred to the defendant’s fraud as a “form of emotional
                  exploitation,” lamenting that Correia “took advantage of my kindness for nothing
                  more than his personal gain and satisfaction.” According to Dr. Cabeceiras, the
                  $145,000 that Correia stole from him “was also a loss for my children and
                  grandchildren.” Dr. Cabeceiras described the “overwhelming” stress and “daily
                  battle” with depression that Correia’s actions have caused him. See Exhibit A.

              •   Stephen Miller referred to Correia’s “layers of lies and deception” and how, after
                  learning he had been defrauded and betrayed by Correia, he was “totally ashamed
                  and embarrassed that he had deceived me.” Mr. Miller noted that the “hard-earned”
                  $70,000 that Correia stole from him was for his retirement and noted that Correia
                  has “exhibited absolutely no remorse to his victims.” See Exhibit B.

              B. Marijuana Vendors

        As this Court is also aware, several immunized marijuana vendors testified at trial that they

felt forced to pay Correia a bribe if they wanted a license to operate in Fall River. While the

marijuana vendors are not victims under the Crime Victims’ Rights Act due to their participation

in the extortion conspiracies, it is nevertheless worth noting the adverse collateral consequences

                                                  5
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 6 of 11




each has had to endure, including lost business opportunities, retaining counsel and obtaining

immunity, and having to testify publicly, subject to effective cross-examination.

       Of particular note, Matthew Pichette provided emotional testimony regarding the

humiliation his family endured when the bribe he agreed to pay (designed as campaign

contributions) became public, including the formal matter involving his wife that was initiated by

the Office of Campaign Finance, ultimately resulting in a $5,000 fine. See 5/5/21 Tr. at 113-116.

Like Pichette, Charles Saliby testified that he was never able to open his business, despite all the

money he had invested, “[b]ecause the Cannabis Control Commission deemed me unsuitable

because of my involvement with Jasiel Correia.” See 5/5/21 Tr. at 191.

            C. Citizens of Fall River

       This Court has spoken in related proceedings about the cost that Correia’s (and Andrade’s)

crimes imposed on the citizens of Fall River. See, e.g., United States v. Andrade, 18-10364-DPW,

6/10/21 Tr. at 33. Some of these costs are quantifiable, like, for example, Correia’s decision to

put an additional $25,000 in his own pocket vis-à-vis Saliby’s host community agreement, while

depriving the city of Fall River of that money. See, e.g., 5/4/21 Tr. (direct testimony of Joseph

Macy) at 42-44.

       Other of these costs, however, are intangible because, as this Court has noted, corruption

“fundamentally undermines our sense of what a community is, a civic community is, a shared set

of responsibilities and a shared set of opportunities working together to get things done.” See

United States v. Costa, 19-10333-DPW, 6/28/21 Sentencing Tr. at 39.

       V.      Other Notable Federal Corruption Sentences

       Pursuant to 18 U.S.C. 3553(a)(6), “[t]he court, in determining the particular sentence to be

imposed, shall consider the need to avoid unwarranted sentence disparities among defendants with


                                                 6
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 7 of 11




similar records who have been found guilty of similar conduct…” As the First Circuit held in

United States v. Reyes-Rivera, 812 F.3d 79, 90 (1st Cir. 2016), Section 3553(a)(6) “is primarily

aimed at national disparities, rather than those between co-defendants.” 7

       Accordingly, several recent federal corruption precedents, both within and outside of this

district, have informed the government’s recommendation in this case.

           •   United States v. Diane Wilkerson and Chuck Turner, 08-10345-DPW: this Court
               imposed sentences of 42 and 36 months, respectively, on defendants Wilkerson and
               Turner for corruption that was far less substantial than the corruption offenses for
               which Correia has been convicted.

                           o Notably, both Wilkerson’s and Turner’s sentences were within the
                             applicable sentencing guidelines range. See ECF Dkt. Nos. 338,
                             394. Unlike Correia, Wilkerson also accepted responsibility for
                             what she had done. See ECF Dkt. No. 332-1.

                           o Regarding what was referred to at the time as the “Wilkerson Tax,”
                             this Court noted, “[t]his is a special harm to her particular
                             community, not just to the Commonwealth at large, and while
                             various of the letter writers I think thoughtfully and firmly believe
                             that it is better to have someone, even someone with just a little bit
                             of corruption, fighting for them than less-forceful voices, it is
                             repugnant to the way in which we must do business in this country.”
                             See ECF Dkt. No. 346 at 10.

                           o In sentencing Turner, this Court acknowledged defense arguments
                             that the $1,000 bribe at issue, which involved the cooperating
                             witness putting the money in Turner’s hand, was “at a less-
                             reprehensible level than someone who solicits...” See ECF Dkt. No.
                             406 at 63. By contrast, Correia solicited all of his bribes.

       7
           As the First Circuit explained in United States v. Marceau, 554 F.3d 24, 33 (1st Cir.
2009), a defendant is not entitled to a lighter sentence merely because his co-defendants received
lighter sentences. Consistent with Marceau, this Court noted during the sentencing of a cooperator
in this case, “[o]thers who didn’t testify, weren’t called to testify or chose not to testify, are to be
evaluated under a different setting and one in which my sense of what’s a reasonable sentence will
not be subordinated in any fashion to the government’s choices here.” See United States v.
Camara, 09-10333-DPW, ECF Dkt. No. 47; 7/21/21 Tr. at 26.




                                                   7
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 8 of 11




             •   United States v. Salvatore DiMasi, 09-10166-MLW: In this case, the district court
                 imposed a sentence of 96 months on the former speaker of the house for accepting
                 approximately $65,000 to wield influence on behalf of a Burlington, MA-based
                 software company. 8 See ECF Dkt. No. 674 at 3. In so doing, the district court
                 specifically invoked this Court’s comments in Wilkerson that corruption sentences
                 in Massachusetts had been too low. Id. at 14.

                            o Unlike DiMasi, whose sentence was based entirely on corruption
                              (less pervasive than Correia’s), Correia has also been convicted for
                              stealing hundreds of thousands of dollars and cheating the IRS.

                            o In imposing DiMasi’s sentence, and in response to defense
                              arguments about DiMasi’s advocacy on behalf of his constituents,
                              the district court noted, “there seems to be an attitude that if
                              somebody supports causes that you care about, some corruption is
                              to be expected. I think that’s a pernicious paradigm. I think the
                              people of this community and this country have a right to expect
                              legislators who are completely honest and make their decisions on
                              what to advocate based on the merits.” See ECF Dkt. No. 799 at 26.

             •   United States v. Edwin Pawlowski, 17-00390 (E.D.Pa.): on November 6, 2018, the
                 former mayor of Allentown, Pennsylvania (a town similar to Fall River in size and
                 demographics), 9 was sentenced to 180 months for several corruption related
                 offenses and immediately remanded. See Exhibit C.

                            o Pawlowski’s 15-year sentence was at the high end of the applicable
                              guideline range. See Exhibit D at 2.

                            o Notwithstanding the range of corruption-related offenses for which
                              Pawlowski was convicted, the parties agreed that the total loss
                              amount for his crimes was $108,000, a lower number than Correia’s.
                              See Exhibit D at 9.




       8
         Because the Court determined that the value of the business DiMasi corruptly directed to
the software company was many millions of dollars, DiMasi’s low end guideline was determined
to be 235 months. See ECF Dkt. No. 674 at 9, 19-22. DiMasi, however, received materially less
money than Correia for his official acts.
       9
           Like Correia, Pawlowski was re-elected while under indictment. See Exhibit D at 5.

                                                 8
        Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 9 of 11




             •   United States v. Ganim, 510 F.3d 134, 137 (2d Cir. 2007): the Second Circuit
                 affirmed the district court’s 108-month sentence (at the high end of the guidelines)
                 for several corruption-related offenses by the former mayor of Bridgeport,
                 Connecticut. 10

             •   United States v. Kemp, 500 F.3d 257, 278 (3d Cir. 2007): the district court
                 sentenced the former treasurer of Philadelphia to 120 months – two years longer
                 than the government requested 11 – for corruption-related offenses stemming from
                 his steering of city contracts to political allies.

       VI.       Sentencing Recommendation

       As President Theodore Roosevelt remarked in a December 7, 1903 address to Congress:

                 There can be no crime more serious than bribery. Other offenses violate
                 one law while corruption strikes at the foundation of all law. Under our
                 form of Government all authority is vested in the people and by them
                 delegated to those who represent them in official capacity. There can be no
                 offense heavier than that of him in whom such a sacred trust has been
                 reposed, who sells it for his own gain and enrichment; and no less heavy is
                 the offense of the bribe giver. He is worse than the thief, for the thief robs
                 the individual, while the corrupt official plunders an entire city or State. 12

Correia now stands convicted before this Court as both a corrupt official and a thief. Thus, to be

sufficient under 18 U.S.C. § 3553, his sentence must be substantial.

        Unlike many defendants, Correia had the benefit of a good family; he was raised by both

his parents and had a “normal and loving upbringing.” See PSR at ¶ 162. He had the benefit of a

good education, receiving a bachelor’s degree from Providence College, and completing classes

at Harvard’s Kennedy School. See PSR at ¶ 176. He also had the benefit of a good-paying job,




       10
          https://www.nytimes.com/2003/07/02/nyregion/federal-judge-sentences-former-mayor-
of-bridgeport-to-9-years-in-corruption-case.html
       11
            https://www.chicagotribune.com/news/ct-xpm-2005-07-20-0507200215-story.html
       12
           https://millercenter.org/the-presidency/presidential-speeches/december-7-1903-third-
annual-message

                                                   9
       Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 10 of 11




making an annual salary of $118,000 (while only in his 20’s) at the time he committed the

corruption offenses. See PSR at ¶ 179. As such, there is no justification or explanation – other

than greed and hubris – for what he did.

       As noted by both Dr. Cabeceiras and Stephen Miller, Correia is remorseless and without

empathy for his victims. Shockingly, as his post-trial statements make clear, he still views himself

as a victim.      Accordingly, the need for individual deterrence in this case (18 U.S.C. §

3553(a)(2)(B)), as was true in the Turner case, 13 is greater than most.

       In addition to the other adverse consequences, Correia’s crimes have no doubt fueled

increased cynicism at a time the country can ill afford it. His betrayal of his oath and his

constituents have further eroded trust in government and deeply hurt the reputation of the city he

claims to love. As such, this case also calls out for substantial general deterrence. Every public

official should recognize that the consequence for engaging in widespread bribery, corruption, and

fraud is a lengthy period of imprisonment. Moreover, the high-profile nature of this prosecution,

and the crude nature of the defendant’s corruption, make this case a particularly appropriate vehicle

for such a message, one that should resonate with public officials statewide.

       Mindful of what this Court has said about the guidelines in cases of complexity, the

government is not recommending a guidelines sentence. However, as has been noted herein,

sentences within (or even above) the guidelines for elected officials are often deemed appropriate

by federal courts.

       In any event, in fashioning its recommendation here, the government has taken into account

all of the 3553 factors, including the crudeness of defendant’s corruption, the depths of his



       13
            See United States v. Turner, ECF Dkt. No. 406 at 64.

                                                 10
          Case 1:18-cr-10364-DPW Document 298 Filed 09/10/21 Page 11 of 11




betrayals, the damage to his victims, his continued defiance, and the need for individual and

general deterrence. Having done that, the minimum sentence that the government believes is

sufficient, but not greater than necessary, to comply with 18 U.S.C. § 3553 is:

             •   132 months’ incarceration;
             •   24 months’ supervised release;
             •   $298,190 in restitution to certain SnoOwl investors;
             •   $20,473 in restitution to the IRS;
             •   $566,740 in forfeiture; and
             •   a mandatory special assessment of $2,100.

          Accordingly, the government respectfully requests the Court impose the sentence proposed

herein.



                                                              Respectfully submitted,

                                                              NATHANIEL R. MENDELL
                                                              Acting United States Attorney

                                                      By:     /s/ Zachary R. Hafer
                                                              ZACHARY R. HAFER
                                                              DAVID G. TOBIN
                                                              Assistant U.S. Attorneys




                                   CERTIFICATE OF SERVICE

        I hereby certify that this document filed through the ECF system will be sent electronically
to the registered participants as identified in the Notice of Electronic Filing.

                                                              /s/ Zachary R. Hafer
                                                              Zachary R. Hafer
                                                              Assistant U.S. Attorney

Date: September 10, 2021




                                                 11
